       Case 2:19-cr-00086-KJM Document 55 Filed 04/23/20 Page 1 of 3


 1   William E. Bonham SBN #55478
     Attorney at law
 2   Hotel de’ France, Old Sacramento
     916 Second Street, 2nd Fl. Ste. A
 3   Sacramento, CA 95814
 4   Telephone: (916) 557-1113; Cell (916) 747-3952
     Fax: (916) 557-1118
 5   Email: billbonham@mylaw.comcastbiz.net
 6   Attorneys for Defendant
     MATTHEW CORE
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,
                                                   Case No. 2:19-CR-0086-KJM
12                     Plaintiff,
                                                   STIPULATION AND ORDER FOR
13   vs.                                           ADDITIONAL SPECIAL CONDITIONS OF
                                                   RELEASE
14   MATTHEW CORE,
                                                   Judge: Hon. Kendall J. Newman
15                    Defendant.
16
17
18                                            STIPULATION
19          Defendant Matthew Core (“defendant”) by and through his counsel of record, and
20   plaintiff United States of America, by and through its counsel of record, hereby stipulate, agree,
21   and jointly request that the Court enter an order adding the following special conditions of
22   release previously ordered in the NOTICE TO DEFENDANT BEING RELEASED filed and
23   signed by defendant on April 17, 2020 as follows:
24     1. You must report to and comply with the rules and regulations of the Pretrial Services
25         Agency;

26     2. You must reside at a location approved by the pretrial services officer and not move or
27         absent yourself from this residence for more than 24 hours without the prior approval of
           the pretrial services officer;
28

                                                      1
     CLIENT NAME / Request for Bail Review
       Case 2:19-cr-00086-KJM Document 55 Filed 04/23/20 Page 2 of 3


 1     3. You must cooperate in the collection of a DNA sample;

 2     4. You must restrict your travel to Eastern District of California, unless otherwise approved
 3         in advance by the pretrial services officer;

 4     5. You must not possess, have in your residence, or have access to a firearm/ammunition,
           destructive device, or other dangerous weapon; additionally, you must provide written
 5
           proof of divestment of all firearms/ammunition currently under your control;
 6
       6. You must refrain from the use of alcohol or any use of a narcotic drug or other controlled
 7         substance without a prescription by a licensed medical practitioner; and you must notify
 8         Pretrial Services immediately of any prescribed medication(s). However, medicinal
           marijuana prescribed and/or recommended may not be used;
 9
       7. You must submit to drug and/or alcohol testing as approved by the pretrial services
10
           officer. You must pay all or part of the costs of the testing services based upon your ability
11         to pay, as determined by the pretrial services officer;
12     8. You must participate in a program of medical or psychiatric treatment, including treatment
13         for drug or alcohol dependency, as approved by the pretrial services officer. You must pay
           all or part of the costs of the counseling services based upon your ability to pay, as
14         determined by the pretrial services officer;
15
       9. You must report any contact with law enforcement to your pretrial services officer within
16         24 hours;
17     10. You must participate in the substance abuse treatment program at Wellspace inpatient
18         facility, and comply with all the rules and regulations of the program. You must remain at
           the inpatient facility until released by the pretrial services officer;
19
20
21
            The parties agree and stipulate, and request that the Court find the following:
22
            Counsel for the defendant acknowledges that he informed his client of the additional
23          special Conditions requested by Steven J. Sheehan, Sr. U.S. Pretrial Services Officer
            and had defendant him sign a copy of the email from officer Sheehan listing the
24          special conditions of release on April 17, 2020.
25
            IT IS SO STIPULATED.
26
            ///
27
            ////
28

                                                      2
     CLIENT NAME / Motion for Bail Review
       Case 2:19-cr-00086-KJM Document 55 Filed 04/23/20 Page 3 of 3


 1   Dated: April 21, 2020                      /s/ William E. Bonham
                                                William E. Bonham
 2                                              Counsel for Defendant
                                                Matthew Core
 3
 4
     Dated: February 6, 2020                    MCGREGOR W. SCOTT
 5                                              United States Attorney

 6
                                                /s/ Robert J. Artuz
 7                                              Robert J. Artuz
                                                Assistant United States Attorney
 8
 9
     FINDINGS AND ORDER
10
            IT IS SO FOUND AND ORDERED
11
     Dated: April 22, 2020
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            3
     CLIENT NAME / Motion for Bail Review
